Opinion by
Winkler, J.
§ 515. Disqu,alified county judge cannot grant certiorari. A county judge, who, by reason of having been counsel in a cause tried before a justice of the peace, is disqualified from sitting in the trial of the cause, cannot, for the same reason, grant a certiorari to remove the cause from the justice’s to the county court.
§ 516. Proper practice on appeal from justice's court, where county judge is disqualified to sit in the case. Where the county judge is disqualified from sitting in a cause which has been tried in justice’s court, and in which an appeal is desired, the appeal should be taken to the county court, without reference to whether or not the county judge was competent to try the case. After the appeal is perfected to that court, should it there appear that the county judge is disqualified from trying it, it-may be transferred to the district court for adjudication. The appellant from the justice’s court cannot anticipate that when he had perfected his appeal to the county court he would there be confronted by a disqualified judge.
Affirmed.